    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 1 of 26 PageID #:58




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARK TREADWELL,                                     )
                                                    )
                                      Plaintiff,    )       No. 19 C 03179
                                                    )
               vs.                                  )
                                                    )       Judge Virginia M. Kendall
CHICAGO POLICE OFFICERS DAVID                       )
SALGADO (#16347), XAVIER ELIZONDO                   )
(#1340), and the CITY OF CHICAGO, Illinois,         )       Magistrate Judge Jeffrey Cole
                                                    )
                                      Defendants.   )

   DEFENDANT CITY OF CHICAGO’S ANSWER TO PLAINTIFF’S COMPLAINT

       NOW COMES Defendant, CITY OF CHICAGO, by and through its attorneys, NATHAN

& KAMIONSKI, LLP, and as and for its Answer to Plaintiff’s Complaint, states as follows:

       1.      Defendants Chicago Police Officer David Salgado and Chicago Police Sergeant

Xavier Elizondo fabricated false inculpatory evidence to obtain a search warrant and to press

charges against Plaintiff Mark Treadwell. Because of Defendants misconduct Mr. Treadwell was

wrongfully incarcerated for four months in Cook County Jail and detained on 24-hour home

monitoring for nearly three months while he awaited trial on false charges.

       ANSWER:        Defendant City admits that Plaintiff Treadwell was arrested. Defendant City

is without sufficient knowledge or information to form a belief as to the truth or falsity of the

remaining allegations asserted in this paragraph.

       2.      Immediately following Defendants’ federal indictment for jarringly similar

misconduct in United States v. Elizondo and Salgado (N.D. Ill. 18 CR 286), the charges against

Mr. Treadwell were dropped and his freedom returned to him.

       ANSWER:        Defendant City admits that Defendants Elizondo and Salgado were
     Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 2 of 26 PageID #:59




federally indicted in May 2018. Defendant City admits that Plaintiff Treadwell was arrested.

Defendant City is without sufficient knowledge or information to form a belief as to the truth or

falsity of the remaining allegations asserted in this paragraph.

        3.      Mr. Treadwell now seeks justice for the harm that the Defendants have caused and

redress for the loss of liberty and hardship he has endured and continues to suffer as a result of

Defendant’s [sic] misconduct.

        ANSWER:         Defendant City admits that Plaintiff Treadwell seeks redress. Defendant

City denies the remaining allegations in this paragraph.

                                  JURISDICTION AND VENUE

        4.      This action is brought pursuant to 42 U.S.C. § 1983 and Illinois law to redress

deprivations of Plaintiff’s rights guaranteed by the U.S. Constitution and Illinois law.

        ANSWER:         Defendant City admits that this action is brought pursuant to 42 U.S.C. §

1983 and Illinois law to redress the claimed deprivations of Plaintiff’s rights guaranteed by the

U.S. Constitution and Illinois law.

        5.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a) and

supplemental jurisdiction of his state-law claims pursuant to 28 U.S.C. § 1367.

        ANSWER:         Defendant City, upon information and belief, admits the allegations in this

paragraph.

        6.      Venue is proper in this District under 28 U.S.C. 1391(b). Plaintiff resides in this

District and the events that are the basis of these claims occurred within this judicial district.

        ANSWER:         Defendant City, upon information and belief, admits the allegations in this

paragraph.




                                                   2
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 3 of 26 PageID #:60




                                             PARTIES

       7.      Plaintiff Mark Treadwell is an African-American resident of Chicago, Illinois. At

the time of the allegations contained herein, Plaintiff Treadwell was employed as a basketball

referee, a security guard, and was enrolled as a student at Morton College.

       ANSWER:         Defendant City, upon information and belief, admits that Plaintiff Mark

Treadwell is an African-American resident of Chicago, Illinois. Defendant City is without

sufficient knowledge or information to form a belief as to the truth or falsity of the remaining

allegations asserted in this paragraph.

       8.      Defendants David Salgado and Xavier Elizondo were, at all relevant times herein,

sworn police officers in the Chicago Police Department. Each individual Defendant was on duty

and acting under color of law and within the scope of his employment with the City of Chicago.

       ANSWER:         Defendant City admits that Defendants David Salgado and Xavier Elizondo

were sworn police officers in the Chicago Police Department. Defendant City is without sufficient

knowledge or information to form a belief as to the truth or falsity of the remaining allegations

asserted in this paragraph.

       9.      Defendant City of Chicago is a municipal corporation, duly incorporated under the

laws of the State of Illinois. During all relevant times, the Defendant Police Officers acted as agents

and employees of the City of Chicago.

       ANSWER:         Defendant City admits that the City of Chicago is a municipal corporation,

duly incorporated under the laws of the State of Illinois. Defendant City is without sufficient

knowledge or information to form a belief as to the truth or falsity of the remaining allegations

asserted in this paragraph.




                                                  3
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 4 of 26 PageID #:61




                                               FACTS

       10.     On October 21, 2017, Defendant Officers David Salgado and Sergeant Xavier

Elizondo executed a search warrant at 1645 S. Harding Avenue in Chicago. The warrant authorized

search of that residence and of Plaintiff Mark Treadwell.

       ANSWER:         Defendant City admits the allegations in this paragraph.

       11.     Defendant Salgado obtained that search warrant from a Cook County Circuit Court

judge earlier that day based on a sworn complaint he provided to the court that contained materially

false and fabricated information for the purpose of establishing probable cause to obtain the

warrant.

       ANSWER:         Defendant City admits that Defendant Salgado obtained a search warrant

from a Cook County Circuit judge. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       12.     Prior to procuring that bogus warrant, Defendant Salgado submitted the search

warrant complaint to the Cook County State’s Attorney and obtained approval.

       ANSWER:         Defendant City admits that, upon information and belief, the Cook County

State’s Attorney approved the search warrant. Defendant City is without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations asserted in this

paragraph.

       13.     Defendant Salgado’s sworn affidavit falsely asserted that earlier on October 21,

2017, informant “J. Doe” knocked on the front door of the Harding residence, was let inside by

Mr. Treadwell, and then purchased cannabis from Mr. Treadwell inside the residence.

       ANSWER:         Defendant City admits that generally the sworn affidavit asserted that on

October 21, 2017 informant “J. Doe” knocked on the front door of the Harding residence, spoke


                                                  4
     Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 5 of 26 PageID #:62




to Mr. Treadwell regarding cannabis, was let inside by Mr. Treadwell, and then purchased cannabis

from Mr. Treadwell inside the residence. Defendant City is without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations asserted in this

paragraph.

          14.   That information was wholly fabricated.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

          15.   As a result of these false, fabricated representations, the Cook County judge signed

the search warrant to search Mr. Treadwell and the Harding residence.

          ANSWER:       Defendant City admits that the search warrant was signed by a Cook County

Judge to search Mr. Treadwell and the Harding residence. Defendant City is without sufficient

knowledge or information to form a belief as to the truth or falsity of the remaining allegations

asserted in this paragraph.

          16.   The residence at 1645 S. Harding Avenue was owned by Plaintiff Treadwell’s

father.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

          17.   On the date the search was executed, there were numerous individuals who

possessed keys to the property allowing them access to the residence.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

          18.   On the evening of October 21, 2017, Plaintiff was at the Harding residence when

Defendants Officers approached the house and detained him.


                                                   5
     Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 6 of 26 PageID #:63




        ANSWER:         Defendant City admits the allegations in this paragraph.

        19.     On the basis of the bogus search warrant, Defendant Officers and others then gained

entrance to the property and searched the residence.

        ANSWER:         Defendant City admits that the Defendant Officers and other police officers

entered the location authorized in the warrant and searched pursuant to the warrant. Defendant

City is without sufficient knowledge or information to form a belief as to the truth or falsity of the

remaining allegations asserted in this paragraph.

        20.     Defendant Sergeant Elizondo knew that the warrant was falsely obtained, but

nonetheless supervised and participated in the bogus search.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        21.     As a result of the unlawful search, the residence and the property therein were

trashed and left in disarray.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        22.     Defendant Salgado purportedly discovered and seized firearms and narcotics from

the residence during the unlawful search that did not belong to Plaintiff.

        ANSWER:         Defendant City admits that firearms and narcotics were recovered and

inventoried during the execution of the search warrant. Defendant City is without sufficient

knowledge or information to form a belief as to the truth or falsity of the remaining allegations

asserted in this paragraph.

        23.     After searching the residence pursuant to the illegally obtained warrant replete with

false and fabricated allegations, Defendants Salgado and Elizondo arrested Plaintiff and he was


                                                   6
     Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 7 of 26 PageID #:64




transported to the Chicago Police Department’s 10th District for further processing.

        ANSWER:         Defendant City admits that Plaintiff was arrested and transported to the

Chicago Police Department’s 10th District for further processing. Defendant City is without

sufficient knowledge or information to form a belief as to the truth or falsity of the remaining

allegations asserted in this paragraph.

        24.     Together, Defendants Salgado and Elizondo agreed and conspired to bring false

allegations and charges against Plaintiff Treadwell.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        25.     In pursuit of this conspiracy, Defendant Salgado created official police reports

which included false and fabricated inculpatory statements attributed to Mr. Treadwell.

        ANSWER:         Defendant City admits that Defendant Salgado created official police

reports that include inculpatory statements made by Plaintiff Treadwell. Defendant City is without

sufficient knowledge or information to form a belief as to the truth or falsity of the remaining

allegations asserted in this paragraph.

        26.     These fabricated statements included the false assertion that Mr. Treadwell sold

drugs “because I have to make money to eat.”

        ANSWER:         Defendant City admits that per reports Plaintiff Treadwell said in part that

he sold drugs “because I have to make money to eat.” Defendant City is without sufficient

knowledge or information to form a belief as to the truth or falsity of the remaining allegations

asserted in this paragraph.

        27.     Also, in pursuit of this conspiracy, Defendant Elizondo ratified and served as the

approving supervisor for some of these false reports.


                                                   7
     Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 8 of 26 PageID #:65




        ANSWER:         Defendant City admits that Defendant Elizondo was a Sergeant at the time

of the incident. Defendant City further admits that Defendant Elizondo approved some reports.

Defendant City is without sufficient knowledge or information to form a belief as to the truth or

falsity of the remaining allegations asserted in this paragraph.

        28.     As a result of Plaintiff Treadwell’s illegal arrest pursuant to the bogus warrant, he

was charged with numerous serious firearms and controlled substance offenses and incarcerated.

        ANSWER:         Defendant City admits that Plaintiff Treadwell was arrested and charged

with numerous serious firearms and controlled substance offences. Defendant City is without

sufficient knowledge or information to form a belief as to the truth or falsity of the remaining

allegations asserted in this paragraph.

        29.     The Defendants failed to advise the State’s Attorney that the evidence against

Plaintiff was fabricated.

        ANSWER:         Defendant City denies knowledge of fabricated evidence and therefore

denies the allegations in this paragraph. Defendant City is without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations asserted in this

paragraph directed at other Defendants.

        30.     Thereafter, the State’s Attorney obtained an indictment against Mr. Treadwell for

numerous serious felony offenses for possessing firearms and controlled substances, including six

Class X violations, based on the false and fabricated evidence.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        31.     None of those items belonged to Mr. Treadwell.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a


                                                   8
     Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 9 of 26 PageID #:66




belief as to the truth or falsity of the allegations asserted in this paragraph.

        32.     Consequently, Mr. Treadwell was forced to defend himself against these false

charges and to hire counsel to defend him.

        ANSWER:         Defendant City admits that Plaintiff Treadwell defended himself and that

he hired counsel. Defendant City is without sufficient knowledge or information to form a belief

as to the truth or falsity of the remaining allegations asserted in this paragraph.

        33.     Unable to make bond, Plaintiff Treadwell remained incarcerated at Cook County

Jail, including a period of time in Division 10, a maximum-security division.

        ANSWER:         Defendant City admits that Plaintiff Treadwell was incarcerated at Cook

County Jail. Defendant City is without sufficient knowledge or information to form a belief as to

the truth or falsity of the remaining allegations asserted in this paragraph.

        34.     But for the Defendant Officers’ misconduct, the criminal prosecution of Mr.

Treadwell would not have occurred.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        35.     In January 2018, Defendants Elizondo and Salgado were relieved of their police

powers and removed from street duties by the Chicago Police Department because of allegations

that they engaged in similar crimes and other official misconduct while on duty.

        ANSWER:         Defendant City admits that Defendants Elizondo and Salgado were relieved

of their police powers. Defendant City admits that Defendants Elizondo and Salgado were relieved

of police powers due to allegations of misconduct. Defendant City denies that this paragraph is a

full and accurate statement of the basis of Defendants Elizondo and Salgado’s relief of police

powers.


                                                   9
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 10 of 26 PageID #:67




        36.     Plaintiff was incarcerated until February 20, 2018, when he was released on Cook

County Sheriff’s electronic home monitoring. Mr. Treadwell remained on electronic monitoring

for the duration of the case. While on home monitoring, Mr. Treadwell was subject to 24-hour

home incarceration and could not leave his residence without prior authorization.

        ANSWER:         Defendant City, on information and belief, admits that Plaintiff Treadwell

was incarcerated until February 20, 2018, and then was placed on electronic monitoring. Defendant

City is without sufficient knowledge or information to form a belief as to the truth or falsity of the

remaining allegations asserted in this paragraph.

        37.     Defendants Elizondo and Salgado, individually, jointly, and/or in conspiracy,

knowingly provided false and fabricated information to the Cook County State’s Attorney’s Office

and to a Cook County judge for the purpose of conducting an illegal search of 1645 S. Harding

Avenue, which resulted in the unlawful arrest and detention of Plaintiff Treadwell for four months,

followed by almost three months of restrictive electronic monitoring.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        38.     On May 10, 2018, Defendants Elizondo and Salgado were arrested and charged via

federal indictment in the Northern District of Illinois. The superseding indictment charges

conspiracy to commit theft, embezzlement, obstruction of justice, false statements to law

enforcement, and conspiracy to deprive residents of Chicago of the right to be free from

unreasonable search pursuant to a warrant knowingly obtained though false and fabricated

information.

        ANSWER:         Defendant City admits the allegations in this paragraph.

        39.     In addition, the indictment specifically alleges that Defendants Elizondo and


                                                   10
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 11 of 26 PageID #:68




Salgado submitted materially false search warrant applications and induced informants to provide

false information to Cook County judges to fraudulently obtain search warrants so as to seize and

steal items from the properties they raided pursuant to these bogus warrants.

         ANSWER:        Defendant City admits the allegations in this paragraph.

         40.    On May 14, 2018, all state charges against Plaintiff were dismissed and the case

was terminated in Plaintiff Treadwell’s favor.

         ANSWER:        Defendant City admits that on May 14, 2018, there was an entry of nolle

prosequi in Plaintiff Treadwell’s criminal case. Defendant City is without sufficient knowledge

or information to form a belief as to the truth or falsity of the remaining allegations asserted in this

paragraph.

         41.    Plaintiff was forced to defend himself against these false charges for nearly seven

months resulting in the deprivation of his liberty, a loss of personal freedom, physical and

emotional pain and suffering, mental anguish, humiliation, degradation, loss of employment,

monetary loss, a forced withdrawal as a college student, and required attendance at multiple court

dates.

         ANSWER:        Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

                                            COUNT I
                                     42 U.S.C. §D1983 Claim
                                Fourth Amendment | Illegal Search

         42.    Each of the Paragraphs in this Complaint is incorporated as if restated fully herein.

         ANSWER:        Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

         43.    Defendant Officers violated Plaintiff Treadwell’s rights under the Fourth and


                                                   11
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 12 of 26 PageID #:69




Fourteenth Amendments to the United States Constitution to be free from unreasonable search.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        44.     The Defendant Officers violated Plaintiff’s Fourth Amendment rights in that they

seized Plaintiff without legal justification and without probable cause and conducted an illegal

search of 1645 S. Harding Avenue, Chicago, Illinois without legal justification and without

probable cause.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        45.     The misconduct described in this Count was objectively unreasonable and

undertaken intentionally with malice, willfulness, or reckless indifference to the rights of Plaintiff.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        46.     This misconduct was undertaken by Defendant Officers within the scope of their

employment and under color of law.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        47.     As a result of Defendant Officers’ misconduct described in this Count, Plaintiff

suffered loss of liberty, pain and suffering, and other grievous and continuing injuries and damages

as set forth above.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.




                                                   12
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 13 of 26 PageID #:70




                                          COUNT II
                                    42 U.S.C. §D1983 Claim
                               Fourth Amendment | Illegal Seizure

          48.   Each of the Paragraphs in this Complaint is incorporated as if restated fully herein.

          ANSWER:       Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

          49.   Defendant Officers violated Plaintiff Treadwell’s rights under the Fourth and

Fourteenth Amendments to the United States Constitution to be free from unreasonable seizure

and to due process of law.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

          50.   Defendant Officers violated Plaintiff’s Fourth Amendment right in that they seized

Plaintiff without justification and without probable cause.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

          51.   The misconduct described in this Count was objectively unreasonable and

undertaken intentionally with malice, willfulness, or reckless indifference to Mr. Treadwell’s

rights.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

          52.   The Defendants undertook this misconduct under color of law and within the scope

of their employment.

          ANSWER:       Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.


                                                   13
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 14 of 26 PageID #:71




        53.     As a result of Defendant Officers’ misconduct described in this Count, Plaintiff

suffered loss of liberty, pain and suffering, and other grievous and continuing injuries and damages

as set forth above.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

                                         COUNT III
                                      42 U.S.C. §D1983
              Fourth Amendment | Deprivation of Liberty without Probable Cause
                        to Institute Criminal Charges Under Manuel

        54.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

        ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

        55.     The Defendants caused Plaintiff to be detained and imprisoned without probable

cause. Plaintiff was incarcerated for months and then subjected to electronic monitoring and

curtailment of his liberty before the criminal charges against him were dismissed and he was free

from all carceral controls and restrictions of his liberty.

        ANSWER:         Defendant City denies that it caused Plaintiff to be detained and imprisoned.

Defendant City admits Plaintiff was incarcerated for months, was placed on electronic monitoring,

and had his liberty curtailed while his criminal charges were pending. Defendant City further

admits that Plaintiff was free from any restrictions of his liberty following dismissal of his criminal

charges. Defendant City is without sufficient knowledge or information to form a belief as to the

truth or falsity of the remaining allegations asserted in this paragraph.

        56.     The misconduct described in this Count was undertaken by the Defendants under

color of law and within the scope of their employment.

        ANSWER:         Defendant City denies it participated in the misconduct described in this

                                                   14
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 15 of 26 PageID #:72




Count. Defendant City is without sufficient knowledge or information to form a belief as to the

truth or falsity of the remaining allegations asserted in this paragraph.

        57.     This misconduct was objectively unreasonable and was undertaken intentionally,

with malice, or with reckless indifference to the rights of Plaintiff.

        ANSWER:         Defendant City denies the allegations in this paragraph to the extant they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

        58.     As a result of Defendant Officers’ misconduct described in this Count, Plaintiff

suffered loss of liberty, pain and suffering, and other grievous and continuing injuries and damages

as set forth above.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

                                         COUNT IV
                                      42 U.S.C. §D1983
                         Fourteenth Amendment | Due Process Violation

        59.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

        ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

        60.     The Defendants, while acting individually, jointly, and in conspiracy, as well as

under color of law and within the scope of their employment, deprived Mr. Treadwell of his

constitutional right to due process and right not to be deprived of liberty without probable cause.

        ANSWER:         Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.


                                                   15
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 16 of 26 PageID #:73




       61.     The Defendants manufactured evidence implicating the Defendant in a crime—

including the basis for the search warrant and fabricated police reports— knowing the evidence

was false.

       ANSWER:         Defendant City denies the allegations in this paragraph to the extant they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       62.     The Defendants’ misconduct caused the unjust and wrongful criminal prosecution

of Plaintiff and the deprivation of his liberty without probable cause. Absent this misconduct, the

prosecution of Mr. Treadwell could not and would not have been pursued.

       ANSWER:         Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       63.     Defendants’ misconduct violated the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.

       ANSWER:         Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       64.     As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, pain and suffering, and other grievous and continuing injuries and damages as set

forth above.

       ANSWER:         Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.


                                                  16
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 17 of 26 PageID #:74




                                             COUNT V
                                          42 U.S.C. § 1983
                                     Failure to Intervene Claim

        65.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

        ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

        66.     During the violations of Plaintiff Treadwell’s constitutional rights, the Defendant

Officers stood by without intervening to prevent the misconduct, despite having the opportunity

and duty to do so.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        67.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally and with willful indifference to Mr. Treadwell’s rights.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        68.     Because of the Defendant Officers’ failure to intervene to prevent the violation of

his constitutional rights, Mr. Treadwell suffered loss of liberty, pain and suffering, and other

grievous and continuing injuries and damages as set forth above.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

                                    COUNT VI 42 U.S.C. § 1983
                                     Federal Conspiracy Claim

        69.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

        ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

                                                   17
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 18 of 26 PageID #:75




         70.   The Defendants conspired and agreed to falsify a search warrant and frame Mr.

Treadwell for criminal violations and to thereby deprive him of his constitutional rights and liberty

under color of law, as described in the various paragraphs of this Complaint.

         ANSWER:       Defendant City the allegations in this paragraph to the extent they are

alleged against Defendant City. Defendant City denies knowledge or information of the

misconduct alleged against the Individual Defendants and therefore denies the remaining

allegations in this paragraph.

         71.   In this manner, the Defendants, acting in concert with other unknown

coconspirators, conspired by concerted action to accomplish an unlawful purpose by unlawful

means.

         ANSWER:       Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

         72.   In furtherance of the conspiracy, the co-conspirators committed overt acts including

fabricating evidence, providing false information in sworn reports, and providing false information

to prosecutors in criminal proceedings against Mr. Treadwell, all in violation of both state and

federal law.

         ANSWER:       Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

         73.   The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

         ANSWER:       Defendant City denies the allegations in this paragraph to the extent they


                                                  18
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 19 of 26 PageID #:76




are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       74.     As a direct and proximate result of the Defendant Officers’ conspiracy, Mr.

Treadwell’s rights were violated and he suffered loss of liberty, pain and suffering, and other

grievous and continuing injuries and damages as set forth above.

       ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the remaining allegations asserted in this paragraph.



                                  COUNT VII 42 U.S.C. § 1983
                                    Supervisory Liability

       75.     Each Paragraph of this Complaint is incorporated as if fully stated herein.

       ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

       76.     Defendant Elizondo was a supervisory officer, a sergeant, who approved,

condoned, or turned a blind eye to unconstitutional conduct, and therefore, is liable as a supervisor.

       ANSWER:         Defendant City admits that Defendant Elizondo was a sergeant and

therefore a supervisory officer. Defendant City is without sufficient knowledge or information to

form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       77.     Defendant Elizondo knew that the false and fabricated search warrant would be

used as justification and authority for entering, occupying, and searching 1645 S. Harding

Avenue. In addition, Defendant Elizondo knew or reasonably should have known that Defendant

Salgado would violate Mr. Treadwell’s constitutional rights and/or knew or reasonably should

have known that Defendant Salgado had a pattern of engaging in improper searches.

       ANSWER:         Defendant City is without sufficient knowledge or information to form a

                                                  19
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 20 of 26 PageID #:77




belief as to the truth or falsity of the allegations asserted in this paragraph.

        78.     As a result of the misconduct described in this Count, Mr. Treadwell’s rights were

violated and he suffered loss of liberty, pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

                                         COUNT VIII
                             State Law Claim Malicious Prosecution

        79.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

        ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

        80.     Defendant Officers individually, jointly and/or in conspiracy, initiated and

continued a malicious prosecution without probable cause against Plaintiff.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        81.     The prosecution of Plaintiff terminated in his favor.

        ANSWER:         Defendant City admits that on May 14, 2018 there was an entry of nolle

prosequi in Plaintiff Treadwell’s criminal case. Defendant City is without sufficient knowledge

or information to form a belief as to the truth or falsity of the remaining allegations asserted in this

paragraph.

        82.     The Defendant Officers’ actions were committed in a willful and wanton manner.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        83.     As a result of Defendant Officers’ misconduct described in this Count, Plaintiff

                                                   20
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 21 of 26 PageID #:78




suffered loss of liberty, pain and suffering, and other grievous and continuing injuries and damages

as set forth above.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.



                                            COUNT IX
                                        State Law Claim
                           Intentional Infliction of Emotional Distress

        84.     Each paragraph of this Complaint is incorporated as if restated fully herein.

        ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

        85.     The acts and conduct of the Defendant Officers were extreme and outrageous. The

Defendants’ actions were rooted in an abuse of power or authority, and they were undertaken with

intent to cause, or were in reckless disregard of the probability that their conduct would cause,

severe emotional distress to Plaintiff Treadwell.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        86.     Defendant Officers continued to engage in their misconduct as set forth above

during the pendency of the Plaintiff’s criminal proceeding and continued to conceal their

misconduct.

        ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

        87.     Defendants continued to engage in their misconduct as set forth above during the

pendency of the Plaintiff’s criminal proceeding and continued to conceal their misconduct.


                                                   21
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 22 of 26 PageID #:79




         ANSWER:        Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations asserted in this paragraph.

         88.    As a result of the Defendant Officers’ actions, Plaintiff Treadwell suffered and

continues to suffer loss of liberty, mental anguish, humiliation, degradation, physical and

emotional pain and suffering, and other grievous and continuing injuries and damages as set forth

above.

         ANSWER:        Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

                                           COUNT X
                                 State Law Claim for Conspiracy

         89.    Each paragraph of this Complaint is incorporated as if restated fully herein.

         ANSWER:        Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

         90.    Defendants Salgado and Elizondo jointly acted and/or conspired among and

between themselves to falsely imprison Mr. Treadwell and/or to continue that imprisonment, to

maliciously prosecute Mr. Treadwell and/or continue that prosecution, and to intentionally inflict

severe emotional distress on Plaintiff.

         ANSWER:        Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the allegations asserted in this paragraph.

         91.    In furtherance of this conspiracy or conspiracies, the Defendants committed the

overt acts set forth above.

         ANSWER:        Defendant City denies the allegations in this paragraph to the extent they


                                                   22
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 23 of 26 PageID #:80




are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       92.     The conspiracy or conspiracies were and are continuing in nature.

       ANSWER:         Defendant City denies the allegations in this paragraph to the extent they

are alleged against Defendant City. Defendant City is without sufficient knowledge or information

to form a belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

                                           COUNT XI
                                          Illinois Law
                                    Respondeat Superior Claim

       93.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

       ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

       94.     While committing the misconduct alleged, Defendants Salgado and Elizondo were

employees, members, and agents of the Defendant City of Chicago, acting at all relevant times

within the scope of their employment.

       ANSWER:         Defendant City admits that Defendants Salgado and Elizondo were

employees of the Defendant City of Chicago. Defendant City is without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations asserted in this

paragraph.

       95.     Under Illinois law, Defendant City of Chicago is liable as principal for all violations

of Illinois state law committed by their agents pursuant to respondeat superior.

       ANSWER:         Defendant City denies that this is an accurate statement regarding

Defendant City’s liability pursuant to respondeat superior and therefore denies this paragraph as

a whole.


                                                  23
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 24 of 26 PageID #:81




                                            COUNT XII
                                   Illinois Law Indemnification

       96.     Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

       ANSWER:         Defendant City incorporates its answers to each of the paragraphs in this

Complaint as if restated fully herein.

       97.     Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which its employees are liable within the scope of their employment.

       ANSWER:         Defendant City denies that this is an accurate statement of the law and

therefore denies this paragraph as a whole.

       98.     The Defendant Officers were employees, members, and agents of the City of

Chicago at all relevant times above.

       ANSWER:         Defendant City admits that Defendant Officers were employed by the City

of Chicago. Defendant City is without sufficient knowledge or information to form a belief as to

the truth or falsity of the remaining allegations asserted in this paragraph.

       99.     The Defendant Officers committed the misconduct alleged above under color of

law and within the scope of employment as employees of the City of Chicago.

       ANSWER:         Defendant City is without sufficient knowledge or information to form a

belief as to the truth or falsity of the remaining allegations asserted in this paragraph.

       WHEREFORE, Defendant City respectfully request that the Court enter judgment

in its favor and against Plaintiff as to all claims and provide whatever other relief the Court

deems just and appropriate.

                                  AFFIRMATIVE DEFENSES

       1.      The City of Chicago is immune from the imposition of punitive damages under

federal law. Punitive damages cannot be imposed against a municipality in a §1983 action. City of
                                                  24
    Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 25 of 26 PageID #:82




Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

        2.      To the extent any injuries or damages claimed by Plaintiff were proximately caused,

in whole or in part, by negligent, willful, wanton and/or other wrongful conduct on the part of

Plaintiff or his son, the target of the search warrant at issue, as reflected in the public record,

including but not limited to police reports and/or his guilty plea, any verdict or judgment obtained

by Plaintiff must be reduced by an amount commensurate with the degree of fault attributed to

Plaintiff and/or his son by the jury in this case.

        3.      To the extent Plaintiff failed to mitigate any of his claimed injuries or damages, any

verdict or judgment obtained by Plaintiff must be reduced by application of the principle that a

Plaintiff has a duty to mitigate his damages.

        4.      Any state law claims, including but not limited to a state law claim for intentional

infliction of emotional distress, is barred by the applicable 1-year statute of limitations set forth in

the Illinois Tort Immunity Act.

                                         JURY DEMAND

        Defendant City of Chicago hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38(b)

for all issues so triable.

                                                                Respectfully Submitted,


                                                                /s/ Helen C. O’Shaughnessy
                                                                Helen C. O’Shaughnessy,
Shneur Z. Nathan                                                One of the Attorneys for
Avi T. Kamionski                                                Defendant City of Chicago
Helen C. O’Shaughnessy
Christopher Wallace
NATHAN & KAMIONSKI, LLP
33 W. Monroe St., Suite 1830
Chicago, IL 60603
312-612-1079
ARDC: 6292881

                                                     25
   Case: 1:19-cv-03179 Document #: 24 Filed: 07/15/19 Page 26 of 26 PageID #:83




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARK TREADWELL,                                         )
                                                        )
                                      Plaintiff,        )     No. 19 C 03179
                                                        )
               vs.                                      )
                                                        )     Judge Virginia M. Kendall
CHICAGO POLICE OFFICERS DAVID                           )
SALGADO (#16347), XAVIER ELIZONDO                       )
(#1340), and the CITY OF CHICAGO, Illinois,             )     Magistrate Judge Jeffrey Cole
                                                        )
                                      Defendants.       )

                                CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that I have caused true and correct copies of

the above and foregoing to be served on all counsel of record via to the Court’s CM/ECF

system, in accordance with the rules of electronic filing of documents, on this 15th day of July

2019.


                                                        By:   /s/ Helen C. O’Shaughnessy
                                                              Helen C. O’Shaughnessy




                                                   26
